                                                                       KiLEO
                                                       U.S.Oi'? i'''C i COOiv
                   IN THE UNITED STATES DISTRICT COURT    S.^VArlHAH OIV.

                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                              2:13 HFC 17 PH 3^58

                            SAVANNAH DIVISION                SLEfii
                                                                  SO.O^. OF GA.

THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                            4:18CR233


JORDAN LEWIS BUTLER,

                Defendant.




                                  ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the parties'   motions have     been     resolved by

agreement.     Therefore,     a   hearing   in    this   case         is   deemed

unnecessary.    All motions are dismissed.



    SO ORDERED, this              day of December, 2018.



                                      TED STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
